 

Case 1:18-cr-00054-H- Bg ey Ra a ie Shit Court” 1of4 PagelD 278

Northern District of Texas
Abilene Division

UNITED STATES OF AMERICA

Vv.

Case Number: 1:18-CR-00054-C(03)
ROBERT EVANS RENO USM No. 57599-177
Defendant.

JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

The defendant, ROBERT EVANS RENO, was represented by David E. Sloan.

The defendant pleaded guilty to count 1 of the indictment filed August 8, 2018. Accordingly, the court has
adjudicated that the defendant is guilty of the following offenses:

Count
Title & Section Nature of Offense Date of Offense Number
21 U.S.C. § 846 Conspiracy To Distribute and Possess With 08/08/2018 1
[21 U.S.C. §§ 841(a)(1) and Intent To Distribute 50 Grams Or More Of
841(b)(1)(B)viii)] Methamphetamine

As pronounced on January 4, 2019, the defendant is sentenced as provided in pages 1 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

It is ordered that the defendant shall pay to the United States a special assessment of $100.00, for count 1 of the
indictment, which shall be due immediately. Said special assessment shall be made to the Clerk, U.S. District Court.

It is further ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of

material change in the defendant’s economic circumstances.
fi
Signed this the 4th day of January, 2019. fe °
a“ - ?
SENIOR DISPRIZT JUDGE SAM RSCUMMINGS
D ST. S DISTRICT COU

 

 
 

 

 
 

Case 1:18-cr-00054-H-BU Document 106 Filed 01/04/19 Page 2 of 4 PagelD 279
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case udgment -- Page 2 of 4

DEFENDANT: ROBERT EVANS RENO
CASE NUMBER: 1:18-CR-00054-C(03)

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 175 months as to count 1 to run consecutive to any sentence imposed in Case No.
27132-A pending in the 42" District Court, Taylor County, Texas.

The defendant shall remain in the custody of the U.S. Marshal Service.

The Court recommends FCI Seagoville, Texas.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
 

Case 1:18-cr-00054-H-BU Document 106 Filed 01/04/19 Page 3of4 PagelD 280

AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 3 of 4

DEFENDANT: ROBERT EVANS RENO
CASE NUMBER: 1:18-CR-00054-C(03)

 

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: 5 years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state, or local crime.

The defendant shall not illegally possess a controlled substance.

For offenses committed on or after September 13, 1994:

The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within

15 days of release from imprisonment and at least two periodic drug tests thereafter, as directed by the probation officer.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a

controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two
periodic drug tests thereafter, as determined by the court.

O

OX Ki

Oo

any

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense.

The defendant shall participate in an approved program for domestic violence.

The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
sentence of restitution.

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Fine and

Restitution sheet of the judgment.

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below). The defendant

shall also comply with the additional conditions on the attached page.

 

STANDARD CONDITIONS OF SUPERVISION

The defendant shall not leave the judicial district without the permission of the court or probation officer.

The defendant shal! report to the probation officer in a manner and frequency directed by the court or probation officer.

The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer.

The defendant shall support his or her dependents and meet other family responsibilities.

The defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training, or other acceptable
reasons,

The defendant shall notify the probation officer at least ten days prior to any change in residence or employment.

The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance
or any paraphernalia related to any controlled substances, except as prescribed by a physician.

The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered.

The defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any person convicted of a felony
unless granted permission to do so by the probation officer.

The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view by the probation officer.

The defendant shalt notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer.

The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court.

As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
personal history or characteristics, and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
with such notification requirement.

 
 

 

 

Case 1:18-cr-00054-H-BU Document 106 Filed 01/04/19 Page4of4 PagelD 281

AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 4 of 4
DEFENDANT: ROBERT EVANS RENO
CASE NUMBER: 1:18-CR-00054-C(03)

 

SPECIAL CONDITIONS OF SUPERVISION

l, The defendant shall abstain from the use of alcohol and all other intoxicants during the term of supervision.

2. The defendant shall participate in a program (inpatient and/or outpatient) approved by the U.S. Probation
Office for treatment of narcotic, drug, or alcohol dependency, which will include testing for the detection
of substance use or abuse. The defendant shall contribute to the costs of services rendered (copayment) at
arate of at least $20.00 per month.

3. The defendant shall participate in mental health treatment services as directed by the probation officer
until successfully discharged. These services may include medications prescribed by a licensed physician.
The defendant shall contribute to the costs of services rendered (copayment) at a rate of at least $20.00
per month.
